DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, in the reply filed on March 15, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, since the recitation “ammonia water” of claim 1 (line 4) literally requires ammonia mixed with water, it is unclear whether Applicant intends the claimed maximum relative amount of 0.1%w/w to apply to (a) an aliquot of ammonia in some amount of water or (b) only ammonia. Note that the literal recitation of claim 1 of “ammonia water” (line 4) literally requires option (a) identified above, but it is not clear that this is what Applicant intends to recite.

Claims 2 and 3 are rejected for the same reasons that claim 1 is rejected since claims 2 and 3 depend upon claim 1.

	In further regard to claim 2, it is unclear what the minimum temperature to which the dry adhesive must be heated is to break the dry adhesive (in reference to “the dry adhesive is broken after being heated” [line 4 of claim 2]). Examiner notes that there is no direct link between the 80 to 200℃ range of claim 1 and the heating step recited in line 4 of claim 2, because the 80 to 200℃ range of claim 1 is linked to the “flow hot-melt adhesive” of claim 1, while the “flow hot-melt adhesive” is distinguished from the dry adhesive that is heated recited in line 4 of claim 2 (that is, the “flow hot-melt adhesive” of claims 1 and 2 is recited as different from the dry adhesive that is heated recited in line 4 of claim 2).

Subject matter of claim 2 could not be located
Examiner notes that a search of the prior art did not uncover a reference or combination of references that teach or suggest to one of ordinary skill in the art the subject matter of claim 2 (the concept of a dry adhesive covering the flow adhesive completely, where the dry adhesive is broken after being heated, and the flow adhesive then overflows the dry adhesive and mixes with the dry adhesive to form the flow hot-melt adhesive). This is true regardless of what the minimum temperature is at which the dry adhesive must be heated to be broken (in reference to 35 U.S.C. 112(b) rejection of claim 2 made of record above). Examiner notes that the language of claim 2 requires a state at which two different adhesives exist below a certain temperature (and an unclear temperature, see 35 U.S.C. 112(b) rejection of claim 2): a dry adhesive and a “flow adhesive” that is covered completely by the dry adhesive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ohman et al. (US 2018/0304607) in view of Karhu et al. (US 2018/0265747).
In regard to claim 1, Ohman et al. teach a paper material comprising a paper (paperboard) and an adhesive (adhesive binder polymer that is an ethylene acrylic acid copolymer (EAA) dispersion in water, with a solids content from 40 to 50 weight-%), where the adhesive is provided on one surface of the paper (paperboard) (see, for example, paragraph 0175). Since the adhesive binder polymer is disclosed as an ethylene acrylic acid copolymer (EAA) dispersion in water, with a solids content from 40 to 50 weight-% (paragraph 0175), the remainder of the adhesive binder polymer other than the ethylene acrylic acid copolymer solid component is water, making the relative amount of the water in the adhesive material 50 to 60 weight-%. 
Ohman et al. do not explicitly teach that the relative amount of the ethylene acrylic acid copolymer is specifically within the range of 40 to 45%w/w (making the water relative amount 55 to 60%w/w), or that the adhesive includes 0.1%w/w or less of ammonia water.
However, in regard to the relative amounts of the ethylene acrylic acid copolymer solid and the water, since Ohman et al. disclose that the relative amount of the ethylene acrylic acid copolymer solid is from 40 to 50 weight-% and that the relative amount of the water is 50 to 60 weight-%, as discussed above, Ohman et al. establish that such an adhesive composition having an ethylene acrylic acid copolymer solid relative amount of from 40 to 45 weight-% and thus a relative amount of the water of from 55 to 60 weight-% is a suitable adhesive composition for the invention of Ohman et al., and therefore it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used an adhesive composition of 40 to 45 weight-% ethylene acrylic acid copolymer solid and 55 to 60 weight-% water as the adhesive composition of the adhesive layer of the paper laminate of Ohman et al.
In regard to the claimed ammonia water, Karhu et al. establish that ammonia is a known pH adjusting agent for water-borne acrylic (paragraphs 0085 and 0086) adhesive compositions (paragraph 0090). Since Karhu et al. establish that ammonia is a known pH adjusting agent for water-borne acrylic adhesive compositions, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have added ammonia (in the form of “ammonia water”; presumably an aliquot of ammonia in some amount of water) as a pH adjusting agent in the water-borne acrylic adhesive composition of Ohman et al. in the amount necessary, including in an amount at or below the claimed maximum value, in order to suitably adjust the pH of the adhesive composition depending upon the particular desired end results, and/or to achieve the optimal pH of the adhesive composition depending upon the particular desired end results.
In regard to the recitation “for producing a paper straw”, the recitation “for producing a paper straw” has been treated as a functional limitation. Functional limitations are met when the art is capable of performing the claimed function. MPEP 2173.05(g). The paper laminate of Ohman et al. (and taught by the proposed combination of Ohman et al. and Karhu et al. as discussed above) is capable of being formed into a straw: there is no indication that the laminate could not be formed into the shape of a straw (including cut to an appropriate size and shape to form a straw).
In regard to the recitation “hot-melt”, although Ohman et al. does not specifically use the term “hot-melt” to describe the adhesive binder polymer that is an ethylene acrylic acid copolymer (EAA) dispersion in water, since Ohman et al. indicate that the ethylene acrylic acid copolymer (EAA) adhesive melts when heated to sufficiently high temperatures (see for example, paragraphs 0036 and 0101), one of ordinary skill in the art would have recognized the ethylene acrylic acid copolymer (EAA) adhesive of Ohman et al. is a “hot-melt” adhesive. Additionally, since Ohman et al. teach an aqueous adhesive composition having the same composition as the claimed aqueous adhesive composition (absent the small amount of ammonia pH adjuster) (ethylene acrylic acid copolymer solid relative amount of from 40 to 45 weight-% and thus a relative amount of the water of from 55 to 60 weight-%), one of ordinary skill in the art would have expected the inherent physical characteristics of the adhesive, such as the adhesive being a “hot-melt” adhesive, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.
Additionally, since the proposed combination of Ohman et al. and Karhu et al. results in exactly the same adhesive composition for the reasons provided above, one of ordinary skill in the art would have expected the inherent physical characteristics of the adhesive taught by Ohman et al. and Karhu et al., such as the adhesive being a “hot-melt” adhesive, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.
In regard to the recitation “the hot-melt adhesive material is presented as a dry hot-melt adhesive without viscosity and being transformed to a flow hot-melt adhesive with viscosity while being heated [at a temperature within the range of] 80 to 200℃”, since Ohman et al. teach an aqueous adhesive composition having the same composition as the claimed aqueous adhesive composition (absent the small amount of ammonia pH adjuster) (ethylene acrylic acid copolymer solid relative amount of from 40 to 45 weight-% and thus a relative amount of the water of from 55 to 60 weight-%), one of ordinary skill in the art would have expected the inherent physical characteristics of the adhesive, such as the adhesive being a dry adhesive without viscosity at ambient temperature but being “transformed to a flow hot-melt adhesive with viscosity while being heated [at a temperature within the range of] 80 to 200℃”, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.
Additionally, since the proposed combination of Ohman et al. and Karhu et al. results in exactly the same adhesive composition for the reasons provided above, one of ordinary skill in the art would have expected the inherent physical characteristics of the adhesive taught by Ohman et al. and Karhu et al., such as the adhesive being a dry adhesive without viscosity at ambient temperature but being “transformed to a flow hot-melt adhesive with viscosity while being heated [at a temperature within the range of] 80 to 200℃”, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 3, in regard to the recitation “the flow hot-melt adhesive exhausts water to form a solid hot-melt adhesive after being heated for 0.1 second-60 seconds”, since Ohman et al. teach an aqueous adhesive composition having the same composition as the claimed aqueous adhesive composition (absent the small amount of ammonia pH adjuster) (ethylene acrylic acid copolymer solid relative amount of from 40 to 45 weight-% and thus a relative amount of the water of from 55 to 60 weight-%), one of ordinary skill in the art would have expected the inherent physical characteristics of the adhesive, such as the amount of time that the flow hot-melt adhesive takes to exhaust water to form a solid hot-melt adhesive, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.
Additionally, since the proposed combination of Ohman et al. and Karhu et al. results in exactly the same adhesive composition for the reasons provided above, one of ordinary skill in the art would have expected the inherent physical characteristics of the adhesive taught by Ohman et al. and Karhu et al., such as the amount of time that the flow hot-melt adhesive takes to exhaust water to form a solid hot-melt adhesive, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788